Citation Nr: 1122905	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  07-35 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a compensable disability evaluation for the Veteran's bilateral sensorineural hearing loss disability for the period prior to June 1, 2009.  

2.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's bilateral sensorineural hearing loss disability for the period on and after June 1, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran had active service from October 1960 to October 1964.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Montgomery, Alabama, Regional Office (RO) which, in pertinent part, established service connection for bilateral sensorineural hearing loss disability; assigned a noncompensable evaluation for that disability; and effectuated the award as of November 22, 2005.  In March 2010, the Department of Veterans Affairs (VA) increased the evaluation for the Veteran's bilateral sensorineural hearing loss disability from noncompensable to 20 percent and effectuated the award as of June 1, 2009.  

The Board observes that the Veteran has appealed from the initial evaluation assigned for his service-connected sensorineural hearing loss disability.  In Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) addressed a similar appeal and directed that it was specifically not a claim for an increased disability evaluation.  However, the Court did not provided a specific name for the issue in lieu of "increased disability evaluation."  In the absence of such direction, the Board has framed the issues as entitlement to a compensable disability evaluation for the Veteran's bilateral sensorineural hearing loss disability for the period prior to June 1, 2009; and a disability evaluation in excess of 20 percent for his bilateral sensorineural hearing loss disability for the period on and after June 1, 2009.  The Veteran is not prejudiced by such action.  The Board has not dismissed any issue and the law and regulations governing the evaluation of disabilities are the same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.  



REMAND

The Veteran asserts that higher initial evaluation is warranted for his bilateral sensorineural hearing loss disability as the disability is productive of significant impairment of his daily and vocational activities.  He relates that he experienced significant headaches associated with his prescribed hearing aids.  

The Board observes that the RO has denied service connection for both headaches and dizziness in September 2009.  The Veteran was informed in writing of the adverse decision and his appellate rights in September 2009.  He did not submit a notice of disagreement with the September 2009 rating decision.  

In reviewing the claims files, the Board observes that a July 2004 Social Security Administration (SSA) Notice of Award conveys that the Veteran had been awarded SSA disability benefits.  The evidence considered by the SSA in granting the Veteran's claim is not of record.  The Court has clarified that the VA's duty to assist the Veteran includes an obligation to obtain the records from the SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

As the claims files are being returned to the RO, they should be updated to include any VA treatment records compiled since February 22, 2010.  See 38 C.F.R. § 3.159(c)(2) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  In addition, a June 30, 2004, VA audiology consultation note indicated that an audiogram was performed but the actual results are not of record.  The RO should attempt to obtain the results on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request that it provide copies of all records developed in association with the Veteran's award of disability benefits for incorporation into the record.  

2.  Associate with the claims folders all relevant VA clinical documentation pertaining to treatment of the Veteran after February 22, 2010.  If no such records exist, the claims folder should be documented accordingly.  

3.  Request a copy of the VA audiogram completed on June 30, 2004, at the Mobile Outpatient Clinic and associate the results with the claims folder.  

4.  Then readjudicate the issues of a compensable evaluation for the period prior to June 1, 2009, and an evaluation in excess of 20 percent for the period on and after June 1, 2009, for the Veteran's bilateral sensorineural hearing loss disability.  If the benefits sought on appeal remains denied, the Veteran and his accredited representative should be issued a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence and applicable law and regulations considered, since the issuance of the statement of the case.  The Veteran should be given the opportunity to respond to the SSOC before the case is returned to the Board.  

The Veteran is free to submit additional evidence and argument while the case is in remand status.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable 
to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

